Citation Nr: 1116218	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-47 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for residuals status-post below-the-knee amputation, right leg.

2.  Entitlement to service connection for peripheral vascular disease (PVD), right leg (also claimed as peripheral neuropathy of the right leg).

3.  Entitlement to service connection for Buerger's disease claimed as secondary to in-service nicotine dependence.  



REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs





ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was subsequently transferred to the jurisdiction of the RO in Honolulu, Hawaii.   

In July 2009 correspondence the Veteran raised the issue of entitlement to service connection for an acquired psychiatric disorder, and in August 2009 correspondence, the Veteran raised the issue of entitlement to service connection for a right foot disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is no evidence of either right leg problems or Buerger's disease during the Veteran's military service and no competent medical evidence linking the Veteran's current right leg below-the-knee amputation, PVD of the right leg, and Buerger's disease with his active duty service.

2.  The Veteran filed the current claims in October 2006/March 2007; for claims filed after June 9, 1998, service connection for a health disorder caused by use of tobacco products during service may not be service connected.


CONCLUSIONS OF LAW

1.  Service connection for status-post below-the-knee amputation, right leg is not established.  38 U.S.C.A. §§ 1103, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303 (2010).  

2.  Service connection for PVD of the right leg not established.  38 U.S.C.A. §§ 1103, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303 (2010).  

3.  Service connection for Buerger's disease is not established.  38 U.S.C.A. §§ 1103, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in May 2007 and post-adjudication notice by letter dated in July 2009.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

In July 2009 correspondence the Veteran wrote that he had applied for but was turned down for Social Security Disability benefits.  Although VA has not obtained or requested the records from this alleged application, the Board has determined that these records are unnecessary and not relevant to the issue at hand as the Board has determined that the Veteran is precluded from service connection for disabilities resulting from in-service tobacco use given that his application for these benefits was submitted after June 9, 1998.  

Regarding the duty to provide a medical opinion, the record shows that the Veteran is claiming service connection for residuals of right leg below-the-knee amputation, PVD of the right leg, and Buerger's disease as a result of in-service tobacco use.  As to the effects of tobacco use during service, for claims filed after June 9, 1998, such as the appellant's claim, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The claimed disorders are not apparent until over two decades after service.  Furthermore, there is no competent evidence of a causal link between the Veteran's right leg problems/Buerger's disease and any incident of service, and the Veteran's lay statements do not here provide a credible showing of continuous symptomatology.  Under these circumstances, there is no duty to provide a medical opinion in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.




Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  


For claims filed after June 9, 1998, as in the instant case, service connection may not be granted for disability or death on the basis that it resulted from disease or injury attributable to the use of tobacco products in service; this prohibition does not apply if the disability or death is otherwise shown to have been incurred or aggravated during service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2010).  The Court, in Kane v. Principi, 17 Vet. App. 97 (2003), noted that 38 U.S.C.A. § 1103(a) states that a disability shall not be considered to have resulted from the line of duty on the basis that it resulted from the use of tobacco products during service.  Therefore, any claim for service connection on the basis of tobacco use that began in service would be precluded by law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Factual Background

This appeal arises out of the Veteran's claim that his current residuals of right leg below-the-knee amputation, PVD of the right leg, and Buerger's disease  are related to his service in the United States Army from August 1982 to August 1985.  Specifically, the Veteran claims that he began smoking tobacco immediately upon entering military service and developed a nicotine dependence during service which led to several years of smoking and an ultimate diagnosis of Buerger's disease  resulting in right leg below-the-knee amputation and PVD of the right leg.  

The Veteran's service treatment records are negative for right leg problems and/or Buerger's disease.  Although a separation examination is not of record, service treatment records primarily reflect treatment for complaints regarding the right upper extremity, low back, several colds, and venereal disease, and are negative for complaints regarding the right leg. 

The earliest evidence of right leg problems and Buerger's disease is from private treatment reports dated in July 2006.  These records show that the Veteran was a heavy smoker until approximately June 2006 when he was diagnosed as having chronic right leg ischemia resulting in a right below-the-knee amputation in July 2006 and PVD of the right leg.  The Veteran was subsequently diagnosed as having Buerger's disease, an unusual tobacco-associated vasculopathy, in October 2006.  Private treatment records indicate that the Veteran's Buerger's disease was the cause of his chronic ischemia and PVD of the right leg resulting in the right below-the-knee amputation.  The Veteran submitted a claim for service connection for residuals of right leg below-the-knee amputation and PVD of the right leg in October 2006 and a claim for Buerger's disease in March 2007.  

Analysis

Given the above, the Board finds that the preponderance of the evidence is against service connection for the Veteran's residuals of right leg below-the-knee amputation, PVD of the right leg, and Buerger's disease.  First, there is no evidence of a right leg disorder or Buerger's disease in service.  Furthermore, there is no indication of right leg problems and Buerger's disease until 2006, approximately 21 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran has never alleged that he has had continuous right leg problems and Buerger's disease.  His sole contention is that his disabilities are due to his tobacco use which began in service.  He is certainly competent to state that his tobacco use began in service.  Further, at this point, there is no reason for the Board to question his credibility.  

There is no evidence of the claimed disabilities in service or for many years thereafter.  Furthermore, there is no evidence attributing the Veteran's claimed disabilities to a disease or injury in service (indeed, there is no evidence of a disease or injury in service).  

Finally, as to any current residuals of right leg below-the-knee amputation, PVD of the right leg, and Buerger's disease due to the Veteran's alleged tobacco use during service, for claims filed after June 9, 1998, as here, such illnesses will not be considered service connected on the basis that it resulted from injury or disease attributable to the use of tobacco products during service. See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

Thus, the Board finds that the preponderance of the evidence is against the claims, and the appeals are denied.  










(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals status-post below-the-knee amputation, right leg is denied.

Service connection for PVD, right leg is denied.

Service connection for Buerger's disease is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


